Per Curiam.

Bearing in mind the suggestions of the appellant in which he declares that, “ Wading through this mass of papers to determine whether Judge O’Dwyer was right or ndt, is like looking for a needle in a haystack. We trust, however, the court will not despair.” We say that the court has not despaired. It has carefully read through the papers and proceedings involved in the appeal, has concluded that the making of all three orders complained against was entirely within the discretion of the court, below, and that the orders need not and should not be disturbed.. The principal objection taken by the appellant, concerning the validity of the order of March fourteenth, is upon the ground] that, because the order to show cause, preliminary to its making, was returnable in more than four days, it was void. As to this we are referred to a recent decision (Matter of Ferris, 37 Misc. Rep. 606), which seems to bear out the assertion that the court had the power. Eor these reasons, with the passing remark that there are good grounds for the orders made, we conclude that the same should all be affirmed, with ten dollars costs and disbursements upon appeal in each case.
Present: Hascall and Delbhanty, JJ.
Orders affirmed, with ten dollars costs and disbursements, upon appeal, in each case.